Citation Nr: 9900866	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veterans claim of entitlement to service 
connection for abdominal pain, to include a right inguinal 
hernia.

2.  Whether new and material evidence has been received to 
reopen the veterans claim of entitlement to service 
connection for a prostate condition.

3.  Whether new and material evidence has been received to 
reopen the veterans claim of entitlement to service 
connection for headaches.

4.  Whether new and material evidence has been received to 
reopen the veterans claim of entitlement to service 
connection for diabetes mellitus.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to a compensable evaluation for residuals of 
a right hand injury with fracture of the right ring finger. 
REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This matter arises from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that the veteran had failed to 
submit new and material to warrant reopening several claims 
for service connection.  The RO also denied the veterans 
claim for service connection for a skin rash and denied a 
compensable rating for his right hand disability.  The case 
has been referred to the Board of Veterans Appeals (Board) 
for resolution.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his right inguinal hernia and 
diabetes mellitus are the result of his military service.  He 
also contends that he incurred prostatitis, headaches, and a 
skin rash during service, as a result of his exposure to 
Agent Orange.  He maintains that he is entitled to service 
connection for these conditions.  He also maintains that he 
has limited function of his right ring finger due to the 
previous fracture, resulting in a disability that is 
compensable.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been received to reopen the veterans claims of 
entitlement to service connection for abdominal pain, to 
include a right inguinal hernia; a prostate condition; 
headaches; and diabetes mellitus.  It is also the Boards 
decision that the veteran has failed to submit evidence of a 
well-grounded claim for service connection for a skin rash, 
and that the preponderance of the evidence is against his 
claim for a compensable evaluation for residuals of a right 
hand injury with a fractured right ring finger. 


FINDINGS OF FACTS

1.  In April 1994, the RO denied service connection for 
abdominal pain, to include a right inguinal hernia, a 
prostate condition, headaches, and diabetes mellitus, on both 
a direct basis, and, as secondary to Agent Orange exposure. 

2.  The veteran filed a notice of disagreement in June 1994 
with the ROs April decision, but he failed to file a 
substantive appeal.

3.  The ROs April 1994 rating decision is final.  

4.  Evidence received since the ROs April 1994 decision is 
essentially cumulative and duplicative and is not by itself 
or in connection with evidence already of record so 
significant that it must be considered in order to fairly 
decide the merits of the veterans claims. 

5.  There is no competent medical evidence of a diagnosed 
skin rash that is related to military service.

6.  The veterans right hand injury with fractured right ring 
finger is productive of some aching and soreness, on occasion 
without limitation of motion, deformity, or functional 
disability.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision which denied entitlement 
to service connection for abdominal pain, to include a right 
inguinal hernia, for a prostate condition, for headaches, and 
for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

2.  Evidence received since the ROs April 1994 decision is 
not new and material, and the veterans claims for 
entitlement to service connection have not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1998).

3.  The claim of entitlement to service connection for a skin 
rash is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

4.  The schedular criteria for a compensable disability 
evaluation for residuals of a right hand injury with 
fractured right ring finger, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Before looking to the facts of this case, the Board points 
out that by law, unappealed rating decisions are final.  38 
U.S.C.A. § 7105.  Further, decisions of the Board are also 
final.  38 U.S.C.A. § 7104(b).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a two-part analysis to be applied when 
a claim to reopen is presented.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).  The first step is to determine whether 
new and material evidence has been received to reopen the 
prior claim.  If so, then the second step, a de novo review 
of all of the evidence, old and new, is undertaken.  

For purposes of the first step of the Manio analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veterans injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge v. West No. 98-7017, slip op. at 
14-15 (U. S. Fed. Cir. Sept. 16, 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Evidence of record in the present case reveals that at the 
time of the April 1994 rating decision, the RO had before it, 
the veterans service medical records, three VA examination 
reports, a 1973 Board decision denying service connection for 
an abdominal disorder due to pain, private medical records 
from may 1987 through October 1988, and a 1990 Board decision 
denying service connection for a right inguinal hernia.  The 
service medical records showed treatment for headaches on two 
occasions in 1968 and in 1973.  The records also indicated 
that an inguinal hernia had been considered and ruled out.  
There were no complaints or clinical findings with respect to 
the veterans skin or prostate.  


The VA examination reports of 1970, 1972, and 1990, were all 
without evidence of any link between the veterans claimed 
conditions and military service.  His diabetes mellitus had 
its onset in 1983, the right inguinal hernia was diagnosed in 
1987, and there was no diagnosis of chronic headaches, or 
prostatitis.  

The private medical records revealed surgical treatment for a 
right inguinal hernia in 1987, ongoing treatment for diabetes 
mellitus, and diagnoses of right pubic tubercle periostitis 
in 1987 and a groin rash in 1988.  

Subsequent to the April 1994 RO decision, the veteran has 
submitted private medical records from January 1986 through 
July 1996 which show treatment and evaluation for cardiac 
problems, and continued complaints of abdominal pain with 
associated clinical testing.  The veterans treating 
physician submitted a statement in 1995 noting the veterans 
multiple health problems, including diagnoses of bilateral 
inguinal hernias, diabetes mellitus, and benign prostatic 
hypertrophy.  The records showed treatment for the conditions 
mentioned with negative reports of a sigmoidoscopy and 
colonoscopy in 1994.  A 1994 esophagogastroduodenoscopy 
indicated mild gastritis, probably due to non-steroid anti-
inflammatory drugs.  The initial indication of an enlarged 
prostate was in December 1989 with a diagnosis of chronic 
prostatitis in September 1991.  

In November 1997, the veteran was afforded a VA examination 
which essentially confirmed the previously noted diagnoses.  
There was no indication that any of the named conditions were 
related to service.  

After reviewing the record, the Board is unable to find that 
new and material has been presented or secured in connection 
with the veterans claim.  Evidence received since April 1994 
documents that the veteran was continuing under treatment for 
diabetes mellitus, and continuing to be evaluated for his 
complaints of abdominal pain.  The records indicating a 
diagnosis of chronic prostatitis are new, but they are not 
material to whether the condition began during service.  
There are no records pertaining to headaches.  In summary, 
the evidence submitted is either 


duplicative or cumulative and does not in any way show or 
suggest that the veterans abdominal pain, including inguinal 
hernias, his diabetes mellitus, his prostatitis, and his 
complaints of headaches, were incurred during service or 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1131.   

The VA examination report of November 1997, while new, is not 
of such significance that it must be considered to fairly 
decided his claim.  See Hodge, No. 98-7017, slip op. at 14 
(U.S. Fed.Cir., Sept. 16, 1998).  The examiner essentially 
confirmed earlier diagnoses already of record and provided no 
evidence of a link between the diagnosed conditions and 
military service.  

Accordingly, as the veteran has failed to submit new and 
material evidence regarding service connection for a right 
inguinal hernia, a prostate condition, headaches, and 
diabetes mellitus, his claim has not been reopened.  The 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

II. Service Connection for a Skin Rash

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veterans own 
willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for certain 
chronic disorders if they become manifested to a compensable 
degree within one year from the date of discharge from active 
military service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1997).



Prior to reaching the merits of any claim for service 
connection, the Board must initially determine whether the 
veteran has crossed the threshold of establishing a well-
grounded claim.  Statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim has been defined by the Court as a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  [W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

In the instant case, the veteran has failed to submit 
evidence of a skin rash related to service.  His service 
medical records show treatment for a pruritic skin rash on 
the left side of his neck in January 1969.  The rash was 
thought to be tinea corporis.  There are no further 
references to a skin rash and the separation examination 
report of the skin is normal.  

Private medical records show treatment for a groin rash in 
April 1988 and in June 1964 without any diagnosis.  A VA 
examination report of November 1997 indicated that the 
veteran had diffuse, dry skin without a specific rash.  The 
diagnosis was xeroderma.  The examiner noted that the veteran 
had dry, flaky skin that responded well to ointments.  



The Board considered the veterans report of a chronic skin 
rash since separation from service in 1970.  However, while 
his statement is presumed credible, he is not competent to 
offer a medical diagnosis in order to establish a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Accordingly, as there is no medical evidence of a diagnosed 
skin rash, and no nexus between the veterans dry skin and 
military service, the claim must be denied as not well 
grounded.  

Further, the Board is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the veterans claim for 
service connection denied herein.  See McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  Moreover, as the foregoing 
explains the need for competent evidence of a current 
disability which is linked by competent evidence to service, 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  


III.  Increased Rating for Residuals Right Hand Injury

Preliminarily, the Board finds that the veterans claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating (as opposed to 
entitlement to service connection), an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The veteran was granted service connection for residuals of a 
right hand injury with fractured right ring finger after 
having fallen during service.  He was noted to have a 
hairline fracture of the ring finger without evidence of 
abnormality at the time of 



separation from service in 1970.  He is currently assigned a 
noncompensable evaluation.

The veteran was afforded a VA examination in November 1997.  
He complained of some aching and soreness of his right ring 
finger, especially with weather changes, 
but reported that it was not a functionally disabling 
problem for him.  The physical examination reveal some 
tenderness over the middle phalanx of the right ring finger 
without deformity or disability.  The diagnosis was reported 
as fracture 
right middle phalanx ring finger, healed with minimal aching 
and no obvious disability.  

The veterans right hand and finger disability has been 
evaluated according to the schedular requirements of 
38 C.F.R. § 4.71a, Diagnostic Code 5227, which refers to 
ankylosis of individual fingers.  Under the pertinent 
criteria, there is no compensable evaluation available for 
ankylosis of the ring finger.  Moreover, as the medical 
evidence of record indicates no disability of the right ring 
finger and no limitation of motion, a compensable rating 
under any pertinent diagnostic code is not warranted.  

Accordingly, a compensable disability evaluation for 
residuals of a right hand injury with fracture of the right 
ring finger, is denied.  

As the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   




ORDER

New and material evidence having not been submitted, the 
request to reopen the claims of entitlement to service 
connection for abdominal pain, to include a right inguinal 
hernia, for a prostate condition, for headaches, and for 
diabetes mellitus, is denied. 

Entitlement to service connection for a skin rash is denied. 

A compensable disability evaluation for residuals of a right 
hand injury, with fracture of the right ring finger, is 
denied. 




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
